DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on December 21, 2020 has been entered.

Response to Amendment
The amendments filed on December 21, 2020 have been entered.
Claims 1-3, 6-9, 12-15 and 19 have been amended. 
Claims 5, 11, and 17 have been cancelled.
Claims 21-23 have been added.

Response to Arguments
Applicant’s arguments filed on December 21, 2020 have been fully considered but moot in view of the new grounds of rejections necessitated by applicant’s amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, claim 1 recites “an absolute effective bandwidth limit for each of the nodes based on an application of a bandwidth distribution policy and spare bandwidth for the policy group”. However the specification does not teach bandwidth distribution policy, instead the specification teaches the rate balancing policy. Furthermore the specification does not teach based on application, and the specification does not teach and spare bandwidth for the policy group, instead the specification teaches only based on rate balancing policy and other parameters. Applicant may not bring something not written from the specification into the claim language. Examiner will interpret the bandwidth distribution policy as rate balancing policy and will interpret the based on spare bandwidth as the bandwidth estimate received from the nodes. 
Regarding claim 2-4, 6, and 21-22 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 7, claim 7 recites “an absolute effective bandwidth limit for each of the nodes based on an application of a bandwidth distribution policy and spare bandwidth for the policy group”. However the specification does not teach bandwidth distribution policy, instead the specification teaches the rate balancing policy. Furthermore the specification does not teach based on application, and the specification does not teach and spare bandwidth for the policy group, instead the specification teaches only based on rate balancing policy and other parameters. Applicant may not bring something not written from the specification into the claim language. Examiner will interpret the bandwidth distribution policy as rate balancing policy and will interpret the based on spare bandwidth as the bandwidth estimate received from the nodes. 
Regarding claim 8-10, 12, and 23 dependent claims are rejected based on their dependency from the rejected claim 7.

Regarding claim 13, claim 13 recites “an absolute effective bandwidth limit for each of the nodes based on an application of a bandwidth distribution policy and spare bandwidth for the policy group”. However the specification does not teach bandwidth distribution policy, instead the specification teaches the rate balancing policy. Furthermore the specification does not teach based on application, and the specification does not teach and spare bandwidth for the policy group, instead the specification teaches only based on rate balancing policy and other parameters. Applicant may not bring something not written from the specification into the claim language. Examiner will interpret the bandwidth distribution policy as rate balancing policy and will interpret the based on spare bandwidth as the bandwidth estimate received from the nodes. 
Regarding claim 14-16, and 18-20 dependent claims are rejected based on their dependency from the rejected claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12-14, 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanko et al. (”Hanko”, US 6438141 B1) hereinafter Hanko.

Regarding claim 1: Hanko teaches a method, comprising: 
broadcasting, by a computing device, a quality of service parameter proposal to a plurality of nodes of a policy group ([Col. 9 Lines 62- Col. 10 Lines 8] Fig. 1 system {policy group} with data receiver, data sources and medium communication), wherein the quality of service parameter proposal comprises a request for one or more rates ([Col. 9 Lines 62- Col. 10 Lines 8] Fig. 1)([Col. 10 Lines 42 -59] Fig. 3 The process begins in step 301. In step 302, the data receiver {computing device} determines the bandwidth of the communication medium and the number of data sources {plurality of nodes} that will be transmitting data. In step 303, the data receiver determines the average bandwidth allocation {Quality of service proposal} for each data source by dividing the bandwidth of the communication medium by the number of data sources. In step 304, the data receiver allocates the average bandwidth allocation determined in step 303 to each data source. The data receiver informs {broadcasting} each data source {plurality of nodes} of its bandwidth allocation.); 
generating, by the computing device, an absolute effective bandwidth limit for each of the nodes based on an application of a bandwidth distribution policy ([Col. 11 Lines 50-60] the bandwidth may be divided proportional to the excess demand or according to another appropriate allocation policy {bandwidth distribution policy}) and spare bandwidth for the policy group, wherein the spare bandwidth is determined based on the rates returned in response to the broadcast quality of service parameter proposal ([Col. 10 Lines 42 -59] Fig. 3 In step 305, the data receiver receives estimates of bandwidth {spare bandwidth for the policy group} needs from the data sources {nodes}. In step 306, the data receiver reallocates bandwidth allocations based on the estimates received from the data sources. The data receiver informs each data source of its newly determined bandwidth allocation. From step 306, the process returns to step 305); 
broadcasting, by the computing device, a modified quality of service parameter proposal to the nodes, wherein the modified quality of service parameter proposal comprises the generated absolute effective bandwidth limit for each of the nodes ([Col. 10 Lines 42 -59] Fig. 3 In step 305, the data receiver receives estimates of bandwidth {spare bandwidth for the policy group} needs from the data sources {nodes}. In step 306, the data receiver reallocates bandwidth allocations based on the estimates received from the data sources. The data receiver informs {broadcast a modified quality of service proposal} each data source of its newly determined bandwidth allocation {modified quality of service parameter}. From step 306, the process returns to step 305) ; and 
adjusting, by the computing device, one or more local bandwidth configurations based on  one of the absolute effective bandwidth limits ([Col. 13 Lines 44-50] adjustments to allocations previously made to data Sources can be made, thereby updating the previous allocations and effectively reallocating the available bandwidth of the communication medium.);

Regarding claim 2, Hanko teaches the method as set forth in claim 1.
Hanko further teaches identifying, by the computing device, at least one of the nodes that requires an adjustment to a quality of service parameter based on received responses to the broadcast quality of service parameter proposal ([Col. 9 Lines 62- Col. 10 Lines 8] Fig. 1)([Col. 10 Lines 42 -59] Fig. 3 The process begins in step 301. In step 302, the data receiver {computing device} determines the bandwidth of the communication medium and the number of data sources {plurality of nodes} that will be transmitting data. In step 303, the data receiver determines the average bandwidth allocation {Quality of service proposal} for each data source by dividing the bandwidth of the communication medium by the number of data sources. In step 304, the data receiver allocates the average bandwidth allocation determined in step 303 to each data source. The data receiver informs {broadcasting} each data source {plurality of nodes} of its bandwidth allocation.) (Fig. 3 In step 305, the data receiver receives estimates of bandwidth {spare bandwidth for the policy group} needs from the data sources {nodes}. In step 306, the data receiver reallocates bandwidth allocations based on the estimates received from the data sources. The data receiver informs each data source of its newly determined bandwidth allocation. From step 306, the process returns to step 305);
Regarding claim 6, Hanko teaches the method as set forth in claim 1.
Hanko further teaches wherein the one or more rates comprise a current rate limit, a required rate limit, or a cluster rate limit ([Col. 9 Lines 62- Col. 10 Lines 8] Fig. 1)([Col. 10 Lines 42 -59] Fig. 3.) (Fig. 3 In step 305, the data receiver receives estimates {required rate limit} of bandwidth {spare bandwidth for the policy group} needs from the data sources {nodes}. In step 306, the data receiver reallocates bandwidth allocations based on the estimates received from the data sources. The data receiver informs each data source of its newly determined bandwidth allocation. From step 306, the process returns to step 305);

Regarding claim 22, Hanko teaches the computing device as set forth in claim 1.
Hanko further teaches wherein the processor is further configured to execute the machine executable code to further cause the processor to determine a bandwidth requirements for another one or more of the nodes based on one or more received responses to the broadcast quality of service parameter proposal ([Col. 9 Lines 62- Col. 10 Lines 8] Fig. 1)([Col. 10 Lines 42 -59] Fig. 3.) (Fig. 3 In step 305, the data receiver receives estimates {required rate limit} of bandwidth {spare bandwidth for the policy group} needs from the data sources {nodes}. In step 306, the data receiver reallocates bandwidth allocations based on the estimates received from the data sources. The data receiver informs each data source of its newly determined bandwidth allocation. From step 306, the process returns to step 305)( [Col. 11 Lines 13 -20] Fig. 4.)( [Col. 11 Lines 20-30] Fig. 5)([Col. 11 Lines 57-68] Fig. 6);

Regarding claim 7, claim 7 can be rejected with the same reasoning as claim 1.
Regarding claim 8, claim 8 can be rejected with the same reasoning as claim 2.
Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 6.
Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 1.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 2.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 6.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 22.
Regarding claim 23, claim 23 can be rejected with the same reasoning as claim 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being un-patentable over Hanko et al. (”Hanko”, US 6438141 B1) hereinafter Hanko, in view of Klatsky et al. (“Klatsky”, US 20190208445 A1) hereinafter Klatsky, and further view of Benson et al. (“Benson”, US 7072295 B1) hereinafter Benson. 

Regarding claim 3, Hanko teaches the method as set forth in claim 2. 
Hanko does not explicitly teach dividing, by the computing device, an additional limit to the quality of service parameter equally among the identified at least one of the nodes, however
Benson teaches dividing, by the computing device, an additional limit to the quality of service parameter equally among the identified at least one of the nodes ([Col. 9 Lines 15-19] fairness is achieved by equally dividing the extra bandwidth among the VLS requesting it)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hanko in view of Benson in order to divide the additional limit equally among the requesting nodes because it would help the requesting devices achieve high throughout when distributing the additional limit fairly. 

Hanko does not explicitly teach when there is the additional limit to the quality of service parameter based on a total quality of service parameter value for the nodes, however
Klatsky teaches when there is the additional limit to the quality of service parameter based on a total quality of service parameter value for the nodes ([0052] Fig. 4 The computing device may access and compare the parameters {Quality of service policy} to information obtained {total quality of services} from the network data store and/or other network devices {nodes}); ([0063] Fig. 4  if the threshold has been satisfied {less than the cluster limit},  execute step 440 where the computing device may request a pre-allocation of bandwidth {additional bandwidth} for a voice application implementing and establishing voice calls)([0054]  the computing device may determine whether the amount of bandwidth available on the network (and/or on one or more communication links) satisfies a first bandwidth threshold)([0058] the computing device may determine if an amount of bandwidth available on the network satisfies a bandwidth threshold);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hanko in view of Klatsky in order to compare the total quality of service parameters and determine the additional limit because it would provide more efficient way to implement and allocate the quality of service parameters to the network resources based on current network and link conditions in more dynamic and efficient way. 

Regarding claim 4, Hanko teaches the method as set forth in claim 2.
Hanko does not explicitly teach dividing, by the computing device, a difference of a total quality of service parameter value for the nodes and a cluster limit value for the nodes equally among the identified at least one of the nodes, however
Benson teaches dividing, by the computing device, a difference of a total quality of service parameter value for the nodes and a cluster limit value for the nodes equally among the identified at least one of the nodes  ([Col. 9 Lines 15-19] fairness is achieved by equally dividing the extra bandwidth among the VLS requesting it)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hanko in view of Benson in order to divide the additional limit 

Hanko does not explicitly teach when a determination indicates the total quality of service parameter value is less than the cluster limit value, however
Klatsky teaches when a determination indicates the total quality of service parameter value is less than the cluster limit value  ([0052] Fig. 4 The computing device may access and compare the parameters {cluster limit} to information obtained {total quality of services} from the network data store and/or other network devices {nodes});
([0063] Fig. 4  if the threshold has been satisfied {less than the cluster limit},  execute step 440 where the computing device may request a pre-allocation of bandwidth {additional bandwidth} for a voice application implementing and establishing voice calls)([0054]  the computing device may determine whether the amount of bandwidth available on the network (and/or on one or more communication links) satisfies a first bandwidth threshold)([0058] the computing device may determine if an amount of bandwidth available on the network satisfies a bandwidth threshold);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hanko in view of Klatsky in order to compare the total quality of service parameters because it would provide more efficient way to implement and allocate the quality of service parameters to the network resources based on current network and link conditions in a dynamic and efficient way. 

Regarding claim 9, claim 9 can be rejected with the same reasoning as claim 3.
Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 4.
Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 3.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 4.

Claim 20-21 are rejected under 35 U.S.C. 103 as being un-patentable over Hanko et al. (”Hanko”, US 6438141 B1) hereinafter Hanko, in view of Livanos et al. (“Livanos”, US 20200029249 A1) hereinafter Livanos.  

Regarding claim 21, Hanko teaches the computing device as set forth in claim 1.
Hanko does not explicitly teach wherein the nodes are in a same policy group as the computing device, however
Livanos teaches wherein the nodes are in a same policy group as the computing device ([0019] the network node may receive a message which includes a request for background data transfer from an application server (AS) to a plurality of UEs of a group. The message may include mobile-terminated (MT) data to be delivered, a group ID associated with the group, a total bandwidth for the background data transfer for the group, and a transfer policy ID associated with transfer policy data)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hanko in view of Livanos in order to have all devices under the same group policy because it would provide an efficient way of classifying nodes into different groups with different bandwidth requirements. 

Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444